Citation Nr: 1501139	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-11 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to September 18, 2008 for the grant of service connection for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Hartford, Connecticut RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claim.  In a September 2014 written argument, the Veteran's representative stated that the Veteran underwent an Agent Orange examination at the Cincinnati, Ohio VA medical center (VAMC) in 2007 (suggesting that the Veteran was pursuing a claim of service connection for Agent-Orange exposure-related disease at the time).  The Board's review of the record did not find a report of such examination (or medical treatment or claim filed at the time) therein.  From review of the record the Board is unable to determine whether the Veteran's VA treatment records associated with the claims file are complete (or whether the Veteran's representative is mistaken in asserting that such examination took place).  As records of the alleged examination (or a treatment record or claim filed around that time) might contain information pertinent to instant claim (the citation to them implies they are relevant), and because VA records are constructively of record), they must be sought.  The Board recognizes that determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary; a VA examination report is (if existing) constructively of record, and upon allegation of relevance must be secured, reviewed for materiality (and if found to be material considered).  

The case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development to obtain for the record the report of any Agent Orange examination afforded the Veteran in Cincinnati Ohio in 2007; he must assist by providing any further identifying information necessary (e.g., identifying the approximate date).  If such examination is determined to not have taken place, it must be so certified for the record.  If an Agent Orange examination was conducted in 2007 but the report cannot be located because it is irretrievably lost or was destroyed it must also be so certified. If an examination was conducted and the records are unavailable, the AOJ should further conduct/arrange for an exhaustive search for any further official contemporaneous VA (administrative or medical) records that may have triggered such examination (e.g. a claim filed or a treatment record suggesting the need for an Agent Orange examination) or contain relevant information (e.g. subsequent treatment records that refer to findings on the examination).   

2. The AOJ should then review the entire record and readjudicate the claim for an effective date prior to September 18, 2008, for the grant of service connection for CAD.  If it remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

